Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over [US PUB# 2013/03319160] in view of Takahashi [US Pat# 9,481,095].
Regarding claim 1: Oikawa discloses a robot wrist structure comprising:
a first wrist element (11) that is supported by a forearm in a rotatable manner about a first axis (L1);
a second wrist element (21) that is supported by the first wrist element in a rotatable manner about a second axis (L2) that is orthogonal to the first axis; and
a third wrist element (31) that is supported by the second wrist element in a rotatable manner about a third axis (L3) that is orthogonal to the second axis (L2) and that is disposed in the same plane as the first axis (L1),
wherein the second wrist element (21) is provided with, at a position at which the second axis is included, a second axial hollow hole  ( see fig 1, where the shaft 35 is inserted) that passes therethrough in a direction along the second axis.

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made a first wire pass through a first hollow pass and having portion of the wire inside the robot arm to minimize the overall size of the robot and also prevent wire tangling.

Regarding claim 2 : Oikawa discloses wherein the first wrist element (11) is provided with, at a position at which the first axis is included, a first axial hollow hole ( see fig 1, where the shaft 33 is inserted ) that passes therethrough along a direction along the first axis, and
 the third wrist element (L3) is provided with, at a position at which the third axis is included, a third axial hollow hole  ( where shaft 37 is inserted) that passes therethrough in a direction along the third axis.
Oikawa does not explicitly disclose another body that has passed through the first axial hollow hole directly passes through the third axial hollow hole without interfering with the first wrist element. However Takahashi shows another body (60) that has passed through the first axial hollow hole directly passes through the third axial hollow hole without interfering with the first wrist element ( see fig 2).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made a first wire pass through a first hollow and the second wire 

Regarding claim 3: Oikawa discloses wherein two driving motors (32, 32, see fig 6) that respectively drive the second wrist element (21) and the third wrist element (31) are disposed in the first wrist element,
two sets of gear sets (353, 255, 252, 354) that respectively reduce the rotational speed of the individual driving motors are provided,
one of the gear sets is provided with a driven-side first gear (353) secured to the second wrist element such that the second axis serves as a center axis,
the other gear (255) set is provided with a driven-side second gear that is secured, via a shaft (35) extending in a direction along the second axis, to a driving-side bevel gear  (354) that engages with the driven-side bevel gear (391) secured to the third wrist element, and the second axial hollow hole is provided in the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA [US PUB# 2013/03319160] In view of Takahashi [US Pat# 9,481,095] in further view of  Oka [US Pub# 2012/0266720].


It would have been obvious to someone having ordinary skill in the art at the time of the invention to have made the shaft and the bevel gear as one integral piece to reduce the manufacturing cost ( making two separate piece involves more manufacturing steps)  and also to securely connect the gear to the shaft.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    885
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    948
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    759
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    923
    633
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658